Citation Nr: 9908210	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  94-49 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for a dysthymic 
disorder, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a low back 
disorder, currently rated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for medial 
epicondylitis of the right elbow, currently rated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for medial 
epicondylitis of the left elbow, currently rated as 10 
percent disabling.

5.  Entitlement to an increased evaluation for a right 
shoulder disability, currently rated as 10 percent disabling.








6.  Entitlement to an increased evaluation for a left 
shoulder disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1976 to February 
1979 that has not been verified, and from March 1979 to 
August 1992 that has been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Reno, Nevada, Regional Office (RO) of 
the Department of Veterans' Affairs (VA).  An RO hearing was 
held in February 1996, a transcript of which is of record.



REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

This case was last before the Board in May 1997, at which 
time it was remanded to the RO for further evidentiary 
development.  The evidentiary development ordered by the 
Board consisted of securing the appellant's current VA 
treatment records; obtaining his current private medical 
records and military hospital records; arranging for a VA 
social and industrial survey; scheduling a detailed and 
comprehensive VA psychiatric examination; and scheduling a 
detailed and comprehensive VA orthopedic examination.

The RO, on remand, did procure the appellant's military 
hospital records.  However, it did not gather his current VA 
treatment/evaluation records, nor did it obtain his current 
private medical records.

The RO, in addition, did schedule the appellant for VA 
psychiatric and orthopedic examinations.  But these two VA 
examinations failed to comply with the Board's remand 
instructions.  Moreover, the VA psychiatric and orthopedic 
examinations took place without a complete evidentiary 
record.  It consequently cannot be said that the appellant 
has been afforded informed and competent VA examinations.

The Board notes also that the appellant, on remand, was not 
furnished a VA social and industrial survey.  There were 
apparently some scheduling problems for the veteran due to 
work; and it is not clear whether the RO attempted to 
reschedule the social and industrial survey.

The Board cannot address the appellant's current claims until 
the development previously requested has been completed by 
the RO to the extent possible.  See Hart v. Brown, No. 92-576 
(U.S. Vet. App. July 15, 1993); Stegall v. West, 11 Vet. 
App. 268 (1998).

Finally, the Board points out that the RO's readjudication of 
the appellant's claims on remand was deficient.  Concerning 
his dysthymic disorder, it does not appear that the RO 
considered the claim under both the old and new rating 
criteria for psychiatric disabilities, as was directed.  As 
to the appellant's low back, bilateral elbow, and bilateral 
shoulder disabilities, the RO did not consider DeLuca v. 
Brown, 8 Vet. App. 202 (1995) or 38 C.F.R. §§ 4.40, 4.45, 
4.59, as was directed.

VA has a duty to assist the veteran in the development of 
facts pertinent to a claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This duty to assist includes the duty to 
develop facts where the record before the Board is clearly 
inadequate.  EF v. Derwinski, 1 Vet. App. 324 (1991); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The development of 
facts includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) and 38 C.F.R. § 3.103(a) (1998), the 
Board is deferring adjudication of the issues prepared and 
certified for appellate review pending a remand of the case 
to the RO for the following actions:






1.  Copies of the appellant's current VA 
treatment records must be obtained and 
associated with his claims file.  The RO 
should ask the appellant where he has 
received pertinent VA 
treatment/evaluation from April 1994 to 
the present.  The appellant, at his 
February 1996 hearing, simply spoke of 
treatment at a "VA clinic."  Here, the 
appellant should be clearly informed 
that the duty to assist is not a one-way 
street. Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

2.  The RO should arrange for a VA social 
and industrial survey of the veteran to 
assess his employment history and day-to-
day functioning.  The appellant's claim 
file must be made available to the 
interviewer for appropriate review and 
consideration.  A written copy of the 
resultant report should be inserted into 
the appellant's claims folder.  The RO 
should make a reasonable effort to 
accommodate the appellant on the 
scheduling of an appointment for this 
survey, as well as for additional VA 
examinations.

3.  Following such development, the RO 
should schedule the appellant for a 
comprehensive VA psychiatric examination 
by a psychiatrist who has not previously 
seen or treated him, if possible, in 
order to determine the current nature and 
extent of severity of his service-
connected dysthymic disorder.  Any 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
psychiatrist), should be undertaken at 
this time.  




The appellant's claims file and a 
separate copy of this remand must be made 
available to, and thoroughly reviewed by, 
the VA examiner prior to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.

First, the psychiatrist must give a 
detailed account of all manifestations of 
the dysthymic disorder found to be 
present.  If there are other psychiatric 
disorders found, in addition to dysthymic 
disorder, the examiner should specify 
which symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or an other, it should be so indicated.  
If a psychiatric disorder(s) other than 
dysthymic disorder is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
dysthymic disorder, and if not so 
related, whether dysthymic disorder has 
any effect on the severity of any other 
psychiatric disorder.  The examiner must 
express an opinion as to the impact of 
this service-connected psychiatric 
disability on the veteran's ability to 
obtain and retain gainful employment 
(including whether he is presently able 
to work full-time), as well as the effect 
of the disorder on his social 
functioning.  

The VA psychiatrist is requested to give 
an opinion as to which of the following 
criteria best describes the veteran's 
current psychiatric disability picture 
due solely to his service-connected 
dysthymic disorder:

(1) A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication;

(2) Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress; or 
symptoms controlled by continuous 
medication;

(3) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss;

(4) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships;

(5) Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); and 
the inability to establish and 
maintain effective relationships;

(6) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; and 
memory loss for names of close 
relatives, own occupation, or own 
name.

A multi-axial assessment should be 
performed, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V Global Assessment of 
Functioning (GAF) score, with an 
explanation of the numeric code assigned, 
is to be included.

In addition, the severity of the 
appellant's service-connected dysthymic 
disorder must be related in terms of the 
old rating criteria for rating 
psychiatric disabilities.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).  In 
this regard, the terms "total," 
"severe," "considerable," 
"definite," "mild," and negligible 
should be used to describe the severity 
of the appellant's social and, more 
especially, industrial impairment as the 
result of his service-connected dysthymic 
disorder.  If the historical diagnosis of 
dysthymic disorder is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate disorder.  The VA psychiatrist 
must furnish a complete rationale for all 
opinions and determinations offered.

7.  The RO should schedule the appellant 
for examination by a VA orthopedic 
surgeon and a VA neurological specialist, 
preferably physicians who have not 
previously examined or treated him, in 
order to determine the current nature and 
extent of severity respectively of his 
service-connected low back, bilateral 
elbow, and bilateral shoulder 
disabilities.  Any necessary diagnostic 
tests and procedures, including x-rays, 
should be undertaken at this time.  The 
appellant's claims file, copies of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998), and a separate copy of 
this remand, must be made available to, 
and thoroughly reviewed by, the 
orthopedic surgeon and neurologist prior 
to conduction and completion of their 
examinations and the examination reports 
should be annotated in this regard.



The VA specialists must make detailed and 
comprehensive findings regarding the 
pain, discomfort, and functional 
limitations produced by each of these 
five service-connected disabilities; 
separate findings must be recorded for 
the low back, right elbow, left elbow, 
right shoulder, and left shoulder.  

The VA physicians must thoroughly discuss 
any functional loss due to pain.  The 
degree of the appellant's pain and 
functional limitations or loss associated 
with each of these service-connected 
disabilities should be quantified - i.e., 
whether they are mild, moderate, severe, 
etc..  A mere reporting of the 
appellant's symptoms is not sufficient.  
These should instead be related in 
thorough, common, and practical terms.  
The physicians should address the 
criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59 
in their descriptive evaluations.

The VA physicians should clearly opine as 
to the overall severity of the 
appellant's service-connected low back 
disability, right elbow disability, left 
elbow disability, right shoulder 
disability, and left shoulder disability.  
Along with the above findings, the 
orthopedic and neurological specialists 
should both offer an opinion as to 
whether the appellant's low back, right 
elbow, left elbow, right shoulder, or 
left shoulder disability picture is truly 
exceptional or unusual.  See 
38 C.F.R. § 3.321(b)(1) (1998).

The orthopedic examiner must further make 
low back findings regarding: muscle 
spasm; loss of lateral spine motion in 
the standing position; listing of the 
spine to one side; positive or negative 
Goldthwait's sign; limitation of forward 
bending in the standing position; 
osteoarthritic changes or narrowing or 
irregularity of joint spaces; any 
abnormal mobility on forced motion; 
limitation of motion (including pain on 
motion), stating what encompasses normal 
range-of-motion for the low back and 
giving an opinion as to the degree of 
limitation of motion for the low back 
(See Rating Schedule for appropriate 
adjectives); and any other relevant 
symptoms.

As to the appellant's bilateral elbow and 
bilateral shoulder disabilities, the 
orthopedic examiner must determine 
whether there is any limitation of motion 
of the elbow or shoulder joints 
(including any pain on motion), stating 
what encompasses normal range-of-motion 
for the elbow and shoulder and expressing 
an opinion as to the degree of limitation 
of motion for both elbows and both 
shoulders (See Rating Schedule for 
appropriate adjectives); and report any 
other relevant symptomatology.  In 
examining the appellant's elbows, the 
orthopedic surgeon should determine 
whether the disabilities have caused any 
impaired hand or finger movement, for any 
reason, and document the severity of any 
impaired movement.

The neurological examiner should further 
explicitly make findings regarding the 
location, extent, and practical effect of 
nerve involvement, if any, which is 
etiologically related to the appellant's 
low back disability, right elbow 
disability, or left elbow disability.  


The VA neurologist should expressly 
declare whether there is, and the nature, 
severity, and location thereof, radiation 
of pain from the appellant's low back 
into the hip(s); and whether there is, 
and the nature, severity, and location 
thereof, radiation of numbness and/or 
tingling from the appellant's elbows down 
into his forearms, hands, and fingers.

A complete and clear rationale for all 
opinions expressed by these two VA 
specialists must be provided.

8.  Thereafter, the RO should review the 
veteran's claims folder to ensure that 
all of the above-requested development 
has been completed.  In particular, the 
RO should review the requested 
examination reports and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues presently on 
appeal before the Board, based upon a 
review of all of the relevant evidence.  
The RO should again consider whether the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1998) are for application to any of his 
current claims.


Concerning the appellant's claims of 
entitlement to increased evaluations for 
the low back, bilateral elbow and 
shoulder disabilities, the RO must 
consider the applicability of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 
38 C.F.R. §§ 4.40, 4.45, 4.59.

Regarding the appellant's claim of 
entitlement to an increased evaluation 
for a dysthymic disorder, the RO must 
consider both the old and new rating 
criteria for rating psychiatric 
disorders.  Then, pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the RO 
must assign a disability percentage for 
the appellant's dysthymic disorder based 
upon whichever version is more favorable 
to him.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, this case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 13 -


